Citation Nr: 0908173	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-28 407	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for stroke residuals.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision in 
which the RO denied service connection for hypertension, 
stroke residuals, and peripheral neuropathy of the bilateral 
upper and lower extremities.  The Veteran filed a notice of 
disagreement (NOD) in January 2007, and the RO issued a 
statement of the case (SOC) in August 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2007.

In October 2007, the RO continued the denial of the claims 
for service connection (as reflected in a supplemental SOC 
(SSOC)).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the Veteran had a single elevated blood pressure 
reading in service, in-service blood pressure readings were 
otherwise normal, the first documented diagnosis of 
hypertension is more than one year after discharge from 
active service, and there is no competent evidence or opinion 
of a nexus between the Veteran's current hypertension and her 
active military service.  

3.  There is no evidence of stroke or residuals thereof in 
service; the first such diagnosis is more than 18 years after 
discharge from active service, and there is no competent 
evidence or opinion of a nexus between the Veteran's current 
stroke residuals and her active military service.  

4.  There is no evidence of peripheral neuropathy of the 
right upper extremity in service; the first such diagnosis is 
more than 18 years after discharge from active service, and 
there is no competent evidence or opinion of a nexus between 
the Veteran's current peripheral neuropathy of the right 
upper extremity and her active military service.  

5.  There is no evidence of peripheral neuropathy of the left 
upper extremity in service; the first such diagnosis is more 
than 18 years after discharge from active service, and there 
is no competent evidence or opinion of a nexus between the 
Veteran's current peripheral neuropathy of the left upper 
extremity and her active military service.  

6.  There is no evidence of peripheral neuropathy of the 
right lower extremity in service; the first such diagnosis is 
more than 18 years after discharge from active service, and 
there is no competent evidence or opinion of a nexus between 
the Veteran's current peripheral neuropathy of the right 
lower extremity and her active military service.  

7.  There is no evidence of peripheral neuropathy of the left 
lower extremity in service; the first such diagnosis is more 
than 18 years after discharge from active service, and there 
is no competent evidence or opinion of a nexus between the 
Veteran's current peripheral neuropathy of the left lower 
extremity and her active military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101.1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for stroke residuals 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

5.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

6.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate her claims for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by her and what 
information and evidence would be obtained by VA.  The July 
2006 VCAA letter also requested that the Veteran submit any 
pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The December 2006 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the July 2006 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  The RO made two attempts to 
obtain private treatment records from Dr. Narenda Patel; 
although the letters were not returned as undeliverable, the 
RO received no response.  The Veteran was notified that those 
records could not be obtained.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by her representative, on her 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Stroke Residuals, to include Peripheral Neuropathy

The Board notes initially that, while adjudicated by the RO 
as separate issues, it is the essential contention of the 
Veteran that his peripheral neuropathy of the bilateral upper 
and lower extremities is residua to a stroke.  Accordingly, 
the Board will address these claims in a common discussion.  

Considering the record in light of the above, the Board finds 
that service connection for stroke residuals, including 
bilateral peripheral neuropathy of the upper and lower 
extremities is not warranted.  

Service treatment records contain no reference to a stroke or 
residuals thereof, including bilateral peripheral neuropathy 
of the upper and lower extremities.  

On the claim form, the Veteran stated that her stroke 
residuals begin in 1976.  On the NOD, the Veteran's 
representative stated that reference should be made to 
"[s]ervice [m]ilitary records 6/76 [l]eft [s]ide paralysis 
which occurred at Fort Jackson, SC."  While the service 
records do contain entries for June 1976, they are from the 
Troop Clinic at Fort Lee, Virginia.  The last entry from Fort 
Jackson is dated May 15, 1976, and there is no reference to a 
stroke or to paralysis of any kind.  

On the VA Form 9, the representative stated that the Veteran 
suffered a stroke in July 1997 in the military.  In fact, two 
VA Form 9s were filed on the same day, both signed by the 
representative, one dated in August 2007, and the other dated 
in September 2007.  On the Form 9 dated in August 2007, the 
representative stated that the Veteran was hospitalized and 
received medication for a stroke while on active duty in July 
1997.  On the Form 9 dated in September 2007, the 
representative stated that the Veteran suffered a stroke in 
July 1997 in the military.  Private records from Rahway 
Hospital actually show that the Veteran sustained a stroke in 
July 1996.  However, there is no indication other than from 
the representative's statements, that the Veteran had active 
duty any time after 1978.  Indeed, on the claim form, the 
Veteran listed 1978 as the year of her discharge.  As such, 
the Veteran was not "in the military" in 1996 or 1997, but 
had been discharged for more than 18 years.  

A VA peripheral nerves examination was conducted in August 
2006, and the examination report reflects a diagnosis of 
status post old cerbrovascular accident of the right 
hemisphere in the right middle cerebral artery distribution 
with residual left hemiparesis, as well as mild peripheral 
neuropathy of the upper and lower extremities.  However, the 
examiner did not relate these diagnoses to service.  Indeed, 
there is no medical evidence or opinion even suggesting a 
relationship between stroke residuals and service, and 
neither the Veteran nor her representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  In short, there is no competent medical 
evidence to support the claim for service connection for 
stroke residuals, including peripheral neuropathy of the 
bilateral upper and lower extremities.  


B.  Hypertension

In addition to the basic legal authority noted above, where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946, and hypertension becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 

Considering the record in light of the above, the Board finds 
that service connection for hypertension is not warranted.  

The service medical records from the Veteran's period of 
active service reflect an elevated blood pressure reading in 
December 1977.  However, all other blood pressure readings in 
the service medical records are normotensive, and many are 
well below the criteria for hypertension.  The Veteran noted 
at separation that she had a history of high or low blood 
pressure, but did not specify which.  The examiner made no 
notation on the form with respect to blood pressure or 
hypertension.  

In her claim, the Veteran stated that she was treated for 
hypertension after service at the VA Medical Center (VAMC) in 
East Orange.  The RO obtained records from that facility; 
however, they do not reflect any treatment prior to the date 
of her claim.  The report of a VA examination conducted in 
August 2006 shows a diagnosis of essential hypertension.  
Subsequent VA treatment records reflect ongoing findings of 
hypertension, however, none of these records includes any 
comment or opinion regarding the etiology of hypertension.  

Private treatment records from Rahway Hospital from July 1996 
to September 1996 also reflect findings of hypertension.  

While the Veteran asserts that her current hypertension is 
related to service, the Board finds that the medical evidence 
simply does not support this assertion.  

As indicated above, the record clearly demonstrates that the 
Veteran had at least one elevated blood pressure reading 
while in service.  However, blood pressure readings were 
otherwise normal, and there was is no diagnosis of 
hypertension in service.  In fact, the first documented 
diagnosis of hypertension is in 1996, well in excess of one 
year after service discharge, and, hence, outside of the 
period for presumptive service connection for hypertension.  

In addition, while the medical evidence establishes that the 
Veteran does have current hypertension, there is no medical 
evidence or opinion even suggesting a relationship between 
hypertension and service, and neither the Veteran nor her 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim 
for service connection for hypertension.  

Finally, the Board notes that, although the Veteran initially 
asserted that she incurred hypertension in service, on VA 
Form 9s filed in September 2007 that hypertension was 
incurred secondary to stroke residuals.  As discussed in 
detail above, service connection is not in effect for stroke 
residuals.  Therefore, such disability cannot serve as a 
basis for secondary service connection.  

C.  All Claims

In adjudicating each claim for service connection, the Board 
has, along with the medical evidence, also considered the 
appellant's written assertions, and those of her 
representative; however, none of this evidence provides a 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of etiology, or medical 
relationship, between current disability and service-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and her representative are not shown to be other 
than laypersons, without the appropriate medical training and 
expertise, they are not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for hypertension, stroke residuals, 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity, must be denied on direct, secondary, and 
presumptive bases.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports any claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for stroke residuals is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.  

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


